                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


CHAZ PINKSTON                                                                             PLAINTIFF

V.                                                                        NO. 4:17CV39-DMB-DAS

DR. KUIPER                                                                              DEFENDANT


                                               ORDER

        Comes now the Court, sua sponte, upon consideration Plaintiff’s late-filed notice of his

desire for a jury trial.

                                             Background

        Plaintiff Chaz Pinkston initiated the instant lawsuit in March 27, 2017. See Doc. #1. In

his initial complaint, Plaintiff did not request a jury trial. The court held a Spears hearing in

August 2017, and following that hearing, it issued a scheduling order setting this cause for an

evidentiary hearing. See Doc. #16. Defendants filed answers in this case from August 30, 2017,

through October 2, 2017. See Docs. #26, #27, #29-#31, #37, #44-46. The case proceeded

through the normal stages of litigation, and in December 2017, Defendants filed a motion for

summary judgment. See Docs. #65 & #66. Because the motion for summary judgment remained

pending near the original evidentiary hearing date, the hearing was reset for June 4, 2018. See

Doc. #112. The summary judgment was still not resolved in May 2018, and the court granted

Defendants’ request to continue the hearing until a ruling could be rendered on the summary

judgment motion. See Docs. #122 & #123.

        On June 5, 2018, Plaintiff filed a motion for subpoenas. See Doc. #127. In that motion,

he stated, for the first time in this litigation, his intention to “affirm[] that he wants a publicly

open jury trial.” Id. at 2. Approximately one month later, on July 9, 2018, Plaintiff filed a
motion requesting an evidentiary hearing. See Doc. #128. On July 25, 2018, the court entered

an order granting summary judgment to all Defendants except Dr. Kuiper. See Doc. #129. On

August 2, 2018, the court reset Plaintiff’s evidentiary hearing for July 7, 2018. See Doc. #130.

        On August 3, 2018, after the summary judgment motions were resolved, the court entered

an order addressing Plaintiff’s requests for subpoenas and an evidentiary hearing. See Doc.

#131. The court denied Plaintiff’s motion for subpoenas and dismissed the request for an

evidentiary hearing as moot, noting that a hearing had already been reset by the court. Id. In a

footnote, the court stated:

        In his motion for subpoenas, Pinkston noted that he wished to confirm his request
        for a “publicly open jury trial,” which is his first request that his case be heard by a
        jury. [] Due to his subsequent motion requesting an evidentiary hearing, however,
        the Court assumes that Pinkston intended only for the Court to set a hearing where
        his claims would be addressed in open court.

Id. at n.1

        On August 17, 2018, Plaintiff submitted a letter to the court. See Doc. #141. In that

letter, Plaintiff stated that the court misunderstood his subpoena requests and noted that since he

had requested the subpoenas in a letter, not a motion, he did not know that it would be

considered as a motion. Id. at 1. He also stated that he did not know that he had to request a jury

trial until he sought legal services in May 2018. Id. at 2. In response, the Clerk sent Plaintiff a

letter advising him that any “[d]ocuments filed with the court must be in the form of a formal

pleading,” and to refrain from filing letters and correspondence, as those would not be reviewed

by a judge as part of his case. See Doc. #144. Subsequently, Plaintiff has filed several different

motions seeking relief. However, he has not filed a motion requesting the court set a jury trial.




                                                   2
                                             Discussion

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, a plaintiff must make his

demand for a jury trial within fourteen days of the date the defendant’s answer is filed. See Fed.

R. Civ. P. 38(b). In this case, Plaintiff failed to make a timely demand, and therefore, he has

waived his right to demand a jury trial. Here, Plaintiff waited several months after Defendants

filed an answer and only then mentioned a jury trial in a letter to the Clerk. Thereafter, Plaintiff

failed to properly file a motion requesting a jury trial even after being instructed that he must file

a motion for his request to receive consideration. Accordingly, the court does not know whether

Plaintiff has abandoned his desire for a jury trial or whether he has merely failed to follow the

court’s orders. Regardless, the court finds that Plaintiff had numerous opportunities to properly

request a jury trial and has failed to do so, and therefore, the court explicitly finds that any

request by Plaintiff for a jury trial at this late stage of the proceedings is DENIED as improperly

filed and untimely.

                                             Conclusion

       The Court finds that no public jury trial should be ordered in this matter, and that this

case should proceed to evidentiary hearing.

       SO ORDERED, this 20th day of November, 2018.



                                                       /s/ David Sanders
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
